PER CURIAM:
Héctor Malavé Ortiz fue admitido al ejercicio de la abogacía el 30 de noviembre de 1982 y autorizado a ejercer la notaría el 24 de enero de 1983.
Mediante querella presentada por el Procurador General de 21 de septiembre de 1987, éste nos solicita su desaforo fundado en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) y en nuestra facultad inherente para reglamentar la profesión de abogado. Aduce que Malavé Ortiz fue declarado convicto el 6 de marzo de 1987 por el Tribunal Superior, Sala de San Juan, en 22 casos de falsificación de documentos y apropiación ilegal agravada. Nos acompaña copia certificada de dichas sentencias.
Considerada la naturaleza de dichas convicciones, procede su separación inmediata del ejercicio de la abogacía y del notariado y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer en esta jurisdicción. In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Torres López, 119 D.P.R. 55 (1987); In re Boscio Monllor, 116 D.P.R. 692 (1985).
Copia de la querella y de la presente serán notificadas al querellado Héctor Malavé Ortiz.

El Alguacil General de este Tribunal se incautará de los protocolos y registros de afidávit y los entregará al Director de Inspección de Notarías para que sean examinados y oportunamente nos informe el resultado de dicha gestión.


Se dictará la correspondiente sentencia.